Case 4:18-Cr-00654 Document 1 Filed in TXSD on 11/01/18 Page 1 of 4
NOV 01 2018

UNITE~D sTAT.Es ms'rnlcr coun'r M"'MMM
soU'rHERN DIs_TRIcT oF TEXAs
, HoUs'roN nmsroN

uNITED sTATEs oF AMERICA criminalNo.: 1 8 CR 6 5 q

v. ' ' violaaon= 15 U.s.c. § 1

GENNEX M_EDIA LLC,

D_efendant.

RMATION
(15 U.S.C. § 1)
'I`he United States of Arnerica, acting through its attorneys, charges that:
FEND C 0 P 0 S

1. During_the period covered by this Information, Gennex Media LLC d/b/a
Brandnex.com and PMGOA (“Defendant”) was a corporation organized and existing under the
laws of Tcxas, with its principal place of business in Houston, Texas.

2. During the period covered by this lnformation, Defendant was an online retail
company engaged in the sale of customized promotional products, including wristbands,
lanyards, temporary tattoos, and buttons, in the United States and elsewhere

3: Various corporations and individuals, not made defendants in this lnformation,
participated as co-conspirators to commit the offense charged in this Info tion and performed
acts and made statements in furtherance of it. mT

4. Wherever this Information refers to any act of any corporaticin, the allegation

means that the corporation engaged in the act by or through its ofticcrs, dirdctors, employees,

 

Case 4:18-Cr-00654 Document 1 Filed in TXSD on 11/01/18 Page 2 of 4

agents, or other representatives while they were actively engaged in the maiiagement, direction,
control, or transaction of that corporation’s business. §
DBSCRIPTION OF OFFENSE l `

5. From at least as early as May 2014 and condoning until at least June 2016, the
exact dates being unknown to the United States, the Defendant and its co-conspirators knowingly
entered into and engaged in a conspiracy with other persons and entities engaged in the sale of
customized promotional products, including wristbands, lanyards, temporary tattoos, and
buttons, sold in the United States and elsewhere, in violation of the Sherman Antitrust Act, 15
U.S.C. § l.

6. The charged conspiracy consisted of a continuing agreement, understanding, and
concert of action among the Defendant and its co-conspirators, the primary purpose of which
was to suppress and eliminate competition by fixing and maintaining prices of customized
promotional products, including wristbands, lanyards, temporary tattoos, and buttons, sold in the
United States and elsewhere,

7. The Defendant and its co-conspirators took actions, including those described in
Paragraph 8, in furtherance of this conspiracy in the Southern District of Texas and elsewhere,

S AN OD OF O y C

8. For the purpose of forming and carrying out the charged conspiracy, the
Defendapt and its co-conspirators, among other things: .

(a) attended meetings or otherwise communicated, including via text and
online messaging platforms, regarding pricing for th'e online sale of custom.ized

promotional products in the United States and elsewhere;

 

Case 4:18-Cr-00654 Document 1 Filed in TXSD on 11/01/18 Page 3 of 4

(b) agreed during those meetings and other communications to fix and
maintain prices for the online sale of customized promotional products in the United
States and elsewhere;
(c) sold customized promotional products in the United States and elsewhere
at collusive and noncompetitive prices; and
(d) accepted payment for customized promotional products sold in the United
States and elsewhere at collusive and noncompetitive prices. n
TRADE AND COMMERCE
9. During' the time period covered by this Information, the business activities of the
Defendant and his coconspirators that are the subject of this lnformation were within the flow
of, and substantially affected, interstate and foreign trade and conunerce. For example,
Defendant and its co-conspirators bought the equipment and supplies necessary to produce and
distribute customized promotional products, including wristbands, lanyards, temporary tattoos,
and buttons, from various states in the United States and from foreign countries. Defendant and
its co-conspirators sold substantial quantities of customized promotional products, including
wristbands, lanyards, temporary tattoos, and buttons, to customers located in various states in the
United States, and shipped those customized promotional products to those customers. In
addition, payments Defendant and its co-conspirators made and received for customized
promotional products and the materials and equipment used to manufacture those products

traveled in interstate and foreign commerce

 

Case 4:18-Cr-00654 Document 1 Filed in TXSD on 11/01/18 Page 4 of 4

ALL IN VIOLA'I`ION OF TITLE 15, UNITED STATES CODE, SECTION l.

Dated:

/MM

MAKAN DELR.AHIM '

Assistant Attorney General
Antitiust Division

United States Department of Justice

,¢;/é¢s .

ANDREW c. FrNcH '

Principal Deputy Assistant Attorney General

Antitrust Division
United States Department of Justice

ZL/AQ... 'j

RICHARD POWERS

Acting Deputy Assistant Attorney General
Antitrust Division

United States Department of Justice

("’w’<'w_é./\ ¢/ ’LL'<'€/'
MARVIN N. PRICE, JR. °’

Director of Criminal Enforcement
Antitrust Division

United StateWstice
§

RYAWC
United es Attomey

Southern District of Texas

VERNON LEWIS
Deputy Criminal Chief, Fraud Section
Southern District of Texas

f t
MM@
R'Y.§!;YANK§*-’ l

Acti hief, Washington Criminal I
Section

Antitrust Division
United States Department of Justice

 

sTIN MuugHY
riANA L. Uss L
QANIEL M. G

LA M ELFNER

Attorneys, Washington Criminal I Section
Antitrust Division

United States Depaltment of Justice

450 5‘h St. NW, Suite 11300

Washington, DC 20530

 

 

-~_.... ..__.~..m~. m

 

 

